--------------------------------------------------------------------------------


 
Exhibit 10.1

Execution Copy





--------------------------------------------------------------------------------


Fourth Amended And Restated Intercreditor Agreement
Dated as of June 15, 2007
Among
United of Omaha Life Insurance Company,
Companion Life Insurance Company
and
Mutual of Omaha Insurance Company
 (the “1995 Noteholders”)
and
Jackson National Life Insurance Company,
Jackson National Life Insurance Company of New York,
The Prudential Assurance Company Limited,
AIG SunAmerica Life Assurance Company
First SunAmerica Life Insurance Company,
Genworth Life Insurance Company,
Genworth Life and Annuity Insurance Company,
Teachers Insurance and Annuity Association of America,
TIAA-CREF Life Insurance Company
Nationwide Life Insurance Company,
Nationwide Life and Annuity Insurance Company,
Provident Mutual Life Insurance Company,
Pacific Life Insurance Company,
Massachusetts Mutual Life Insurance Company,
C.M. Life Insurance Company,
MassMutual Asia Limited
and
Principal Life Insurance Company
 (the “2002 Noteholders”)
and
Principal Life Insurance Company
Symetra Life Insurance Company
Gibraltar Life Insurance Co., Ltd.
The Prudential Insurance Company of America
MTL Insurance Company
Security Benefit Life Insurance Company, Inc.
The Variable Annuity Life Insurance Company
AIG Annuity Insurance Company
The Guardian Life Insurance Company of America
Berkshire Life Insurance Company of America
Transamerica Occidental Life Insurance Company
AmerUs Life Insurance Company
American Investors Life Insurance Company
Indianapolis Life Insurance Company


--------------------------------------------------------------------------------



Genworth Life and Annuity Insurance Company
Jackson National Life Insurance Company
Life Insurance Company of the Southwest
Ameritas Life Insurance Corp.
Acacia Life Insurance Company
Equitrust Life Insurance Company
Assurity Life Insurance Company
Security Financial Life Insurance Co.
(the “2006 Noteholders”)
and
Metropolitan Life Insurance Company
Metropolitan Tower Life Insurance Company
(the “2007 Noteholders”)
and
U.S. Bank National Association,
Wachovia Bank, National Association,
LaSalle Bank National Association,
Comerica Bank,
Wells Fargo Bank, National Association,
Sovereign Bank
and
JPMorgan Chase Bank, N.A.
(the “BANKS”)
and
U.S. Bank National Association,
as Collateral Agent
(the “Collateral Agent”)
and
Additional Noteholders
(from time to time)
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



Table of Contents


 
Section
Heading
 
Section 1.
Definitions
4
     
Section 2.
[Intentionally Reserved]
8
     
Section 3.
Remedies; Application of Proceeds, Recoveries and Other Amounts
8
         
Section 3.1.
Remedies
8
 
Section 3.2.
Application of Proceeds and Other Recoveries
9
 
Section 3.3.
Subaccounts for Unfunded L/C Obligations
10
 
Section 3.4.
Sharing of Recoveries
10
 
Section 3.5.
Return of Amounts
11
     
Section 4
Agreements Among the Senior Creditors
11
         
Section 4.1.
Delivery of Notice of Actionable Default
11
 
Section 4.2.
Notifications
11
 
Section 4.3.
Effect of Non-Compliance
11
 
Section 4.4.
Agreement to Cooperate and to Pursue Remedies
11
 
Section 4.5
Independent Actions by Senior Creditors
12
 
Section 4.6.
Relation of Senior Creditors
12
 
Section 4.7
Amendments and Waivers of Agreements
12
 
Section 4.8.
Amendments and Waivers of This Agreement
13
 
Section 4.9.
Solicitation of Senior Creditors
13
 
Section 4.10.
Parity of Treatment
13
     
Section 5.
The Collateral Agent
13
         
Section 5.1.
Duties of Collateral Agent
14
 
Section 5.2.
Collateral Agent’s Liability
14
 
Section 5.3.
No Responsibility of Collateral Agent for Recitals
15
 
Section 5.4.
Certain Limitations on Collateral Agent’s Rights to Compensation and
Indemnification
15
 
Section 5.5.
Status of Moneys Received
16
 
Section 5.6.
Resignation or Termination of Collateral Agent
16
 
Section 5.7.
Succession of Successor Collateral Agent
16
 
Section 5.8.
Eligibility of Collateral Agent
17
 
Section 5.9.
Successor Collateral Agent by Merger
17
 
Section 5.10.
Compensation and Reimbursement of Collateral Agent; Indemnification of
Collateral Agent
17
 
Section 5.11.
Self Dealing
18
     
Section 6.
Miscellaneous
18

 
 

 
-i-

--------------------------------------------------------------------------------


 
 
 

   
Section 6.1.
 
Entire Agreement; Parties
 
18
 
Section 6.2.
Notices
19
 
Section 6.3.
Successors and Assigns
27
 
Section 6.4.
Successor Collateral Agent
27
 
Section 6.5.
Governing Law
27
 
Section 6.6.
Counterparts
27
 
Section 6.7.
Sale of Interest
27
 
Section 6.8.
Additional Parties
27
 
Section 6.9.
Termination
27
 
Section 6.10.
Severability
28

 
 
 


--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT
 
 
FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated for convenience as of
June 15, 2007 between (i) United of Omaha Life Insurance Company, Companion Life
Insurance Company and Mutual of Omaha Insurance Company as parties to the 1995
Note Agreements (as hereinafter defined), (ii) Jackson National Life Insurance
Company, Jackson National Life Insurance Company of New York, The Prudential
Assurance Company Limited, AIG SunAmerica Life Assurance Company, First
SunAmerica Life Insurance Company, Genworth Life Insurance Company, Genworth
Life and Annuity Insurance Company, Teachers Insurance and Annuity Association
of America, TIAA-CREF Life Insurance Company, Nationwide Life Insurance Company,
Nationwide Life and Annuity Insurance Company, Provident Mutual Life Insurance
Company, Pacific Life Insurance Company, Massachusetts Mutual Life Insurance
Company, C.M. Life Insurance Company, MassMutual Asia Limited and Principal Life
Insurance Company as parties to the 2002 Note Agreements (as hereinafter
defined), Principal Life Insurance Company, Symetra Life Insurance Company,
Gibraltar Life Insurance Co., Ltd., The Prudential Insurance Company of America,
MTL Insurance Company, Security Benefit Life Insurance Company, Inc., The
Variable Annuity Life Insurance Company, AIG Annuity Insurance Company, The
Guardian Life Insurance Company of America, Berkshire Life Insurance Company of
America, Transamerica Occidental Life Insurance Company, AmerUs Life Insurance
Company, American Investors Life Insurance Company, Indianapolis Life Insurance
Company, Genworth Life and Annuity Insurance Company, Jackson National Life
Insurance Company, Life Insurance Company of the Southwest, Ameritas Life
Insurance Corp., Acacia Life Insurance Company, Equitrust Life Insurance
Company, Assurity Life Insurance Company and Security Financial Life Insurance
Co. as parties to the Original 2006 Note Agreements (as hereinafter defined),
(iv) Metropolitan Life Insurance Company and Metropolitan Tower Life Insurance
Company as parties to the First Supplement (as hereinafter defined), (v) LaSalle
Bank National Association (“LaSalle”), Wachovia Bank, National Association
(“Wachovia”), U.S. Bank National Association (“U.S. Bank”), Comerica Bank
(“Comerica”), Wells Fargo Bank, National Association (“Wells Fargo”), Sovereign
Bank (“Sovereign”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), and, together
with LaSalle, Wachovia, U.S. Bank, Comerica, Wells Fargo and Sovereign,
individually, a “Bank,” and, collectively, the “Banks”, as parties to the New
Bank Agreement (as hereinafter defined), (vi) U.S. Bank National Association, as
Collateral Agent (the “Collateral Agent”) and (vii) Additional Noteholders from
time to time.
 
RECITALS:
 
    A.    Cabela’s Incorporated, a Delaware corporation (the “Company”), entered
into the separate Note Agreements dated as of January 1, 1995 (collectively, the
“Original Note Agreements”) with each of the 1995 Noteholders, pursuant to which
the Company theretofore issued and sold to the 1995 Noteholders (i) $10,000,000
in aggregate principal amount of its 8.79% Senior Notes, Series A, due January
1, 2007 (the “1995 Series A Notes”), (ii) $5,000,000 in aggregate principal
amount of its 9.01% Senior Notes, Series B, due January 1, 2007 (the “1995
Series B Notes”), and (iii) $5,000,000 in aggregate principal amount of its
9.19% Senior

 

--------------------------------------------------------------------------------




Notes, Series C, due January 1, 2010 (the “1995 Series C Notes”) (the Series A
Notes, the Series B Notes and the Series C Notes being collectively the “1995
Notes”).
 
 
    B.    The Company and certain of the Banks entered into a Credit Agreement
dated as of October 9, 2001 with the borrowers thereunder consisting of the
Company and the following Subsidiaries of the Company:  (i) Cabela’s Catalog,
Inc., (ii) Cabela’s Promotions, Inc. (now, Cabela’s Marketing and Brand
Management, Inc.), (iii) Cabela’s Retail, Inc., (iv) Cabela’s Outdoor
Adventures, Inc., (v) Cabelas.com, Inc., (vi) Cabela’s Wholesale, Inc., (vii)
Cabela’s Ventures, Inc. and (viii) Van Dyke Supply Company, Inc. (together the
“Original Co-Obligor Subsidiaries” and such Original Co-Obligor Subsidiaries,
together with the Company, the “Original Obligors”). The Company and certain of
the Banks entered into an Amended and Restated Credit Agreement dated as of May
6, 2004 (the “2004 Bank Agreement”) with the borrowers thereunder consisting of
the Company and the following Subsidiaries of the Company (such Subsidiaries
being “2004 Co-Obligor Subsidiaries”, and such 2004 Co-Obligor Subsidiaries,
together with the Company, the “2004 Obligors”): (i) Cabela’s Retail, Inc.,
(ii) Van Dyke Supply Company, Inc., (iii) Cabela’s Venture, Inc., (iv) Cabela’s
Outdoor Adventures, Inc., (v) Cabela’s Catalog, Inc., (vi) Cabela’s Wholesale,
Inc., (vii) Cabela’s Marketing and Brand Management, Inc. (formerly known as
Cabela’s Promotions Inc.), (viii) Cabelas.com, Inc., (ix) Wild Wings, LLC (“Wild
Wings”), (x) Cabela’s Lodging, LLC (“Lodging”), (xi) Herter’s, LLC (“Herter’s”),
(xii) Cabela’s Trophy Properties, LLC (“Trophy”), and (xiii) Original Creations,
LLC (“Creations”). The Obligors (as hereinafter defined) and the Banks amended
and restated the 2004 Bank Agreement by entering into a Second Amended and
Restated Credit Agreement dated as of July 15, 2005 (as further supplemented,
amended or restated, from time to time the “New Bank Agreement”) in which
Herter’s is no longer a borrower thereunder and in which Cabela’s Retail LA,
LLC, a Nebraska limited liability company (“Cabela’s LA”), Cabela’s Retail TX,
L.P., a Nebraska limited partnership (“Cabela’s TX”), Cabela’s Retail GP, LLC, a
Nebraska limited liability company (“Cabela’s GP”), CRLP, LLC, a Nebraska
limited liability company (“CRLP”) have become additional borrowers and certain
additional borrowers entered into the Joinder Agreement dated as of February 22,
2006 by Legacy Trading Company (“Legacy”) and by Cabela’s Retail MO, LLC.
(“Retail MO”) and have become additional borrowers under the New Bank
Agreement.  An additional borrower entered into a Joinder Agreement dated as of
June 15, 2007 by Cabelas’s Retail IL, Inc., an Illinois corporation (“Retail
IL”) and together with Cabela’s LA, Cabela’s TX, Cabela’s GP, CRLP, Legacy,
Retail MO, Retail IL and the 2004 Obligors (except Herter’s, LLC), are
collectively, the “Obligors”) and have become additional borrowers under the New
Bank Agreement.  The Obligors are sometimes referred to as “Borrowers” under the
New Bank Agreement.
    
    C.    The Original Note Agreements were amended and supplemented pursuant to
the terms of (i) Amendment No. 1 dated as of June 30, 1997 between the Company
and the 1995 Noteholders (“Amendment No. 1”), (ii) Amendment No. 2 dated as of
September 1, 2000 between the Company and the 1995 Noteholders (“Amendment No.
2”), (iii) Amendment No. 3 dated as of October 9, 2001 between the Company and
the 1995 Noteholders (“Amendment No. 3”), (iv) Amendment No. 4 dated as of
September 5, 2002 between the Original Obligors, Wild Wings, Lodging, Herter’s
and the 1995 Noteholders (“Amendment No. 4”),  (v) Amendment No. 5 dated as of
May 5, 2004 between the Original Obligors Wild Wings,

 
-2-

--------------------------------------------------------------------------------




Lodging, Herter’s and the 1995 Noteholders (“Amendment No. 5”), (vi) Amendment
No. 6 dated as of February 27, 2006 (“Amendment No. 6”), (vii) Amendment No. 7
dated as of June 15, 2007 (“Amendment No. 7”), (viii) the Joinder Agreement
dated as of July 30, 2004 by Trophy, Creations, Cabela’s LA, Cabela’s TX,
Cabela’s GP and CRLP (as amended and restated by the Amended and Restated
Joinder Agreement dated July 15, 2005 (the “A&R 1995 Joinder”)), (ix) the
Joinder Agreement dated as of February 27, 2006 by Legacy and by  Retail MO (the
“2006/1995 Joinders”) and (x) the Joinder Agreement dated June 15, 2007 by
Retail IL (the “2007/1995 Joinder”) (the Original Note Agreements, as amended
and supplemented by Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment
No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, the 1995 A&R Joinder,
the 2006/1995 Joinders and the 2007/1995 Joinder being collectively, and as
further supplemented, amended or related from time to time, the “1995 Note
Agreements”).
 
    D.    The Original Obligors, Wild Wings, LLC, Cabela’s Lodging, LLC,
Herter’s, (collectively, the “2002 Obligors”) and the 2002 Noteholders entered
into the separate Note Purchase Agreements dated as of September 5, 2002
(collectively, the “Original 2002 Note Agreements”) with each of the 2002
Noteholders pursuant to which the 2002 Obligors issued and sold to the 2002
Noteholders $125,000,000 in aggregate principal amount of their 4.95% Senior
Notes, Series 2002-A, due September 5, 2009 (the “2002 Notes”). The Original
2002 Note Agreements were amended and supplemented by the First Amendment
Agreement dated October 31, 2005 (the “First 2002 Amendment”), the Second
Amendment Agreement dated February 27, 2006 (the “Second 2002 Amendment”), the
Third Amendment Agreement dated June 15, 2007 (the “Third 2002 Amendment”), the
Joinder Agreement dated as of July 30, 2004 by Trophy, Creations, Cabela’s LA,
Cabela’s TX, Cabela’s GP and CRLP (as amended and restated by the Amended and
Restated Joinder Agreement dated July 15, 2005 (the “A&R 2002 Joinder”)), the
Joinder Agreement dated as of February 27, 2006 by Legacy and by Retail MO (the
“2006/2002 Joinders”) and the Joinder Agreement dated June 15, 2007 by Retail IL
(the “2007/2002 Joinder”) (the Original 2002 Note Agreements as amended and
supplemented by the First 2002 Amendment, the Second 2002 Amendment, the Third
2002 Amendment, the A&R 2002 Joinder, the 2006/2002 Joinders, the 2007/2002
Joinder and as further supplemented, amended or restated from time to time are
the “2002 Note Agreements”).  
 
    E.    The Obligors and the 2006 Noteholders entered into separate Note
Purchase Agreements dated as of February 27, 2006 (collectively, the “Original
2006 Note Agreements”) with each of the 2006 Noteholders pursuant to which the
Obligors issued and sold to the 2006 Noteholders $215,000,000 aggregate
principal amount of their 5.99% Senior Notes, Series 2006-A, due February 27,
2016 (the “2006 Notes”).  The Original 2006 Note Agreements were amended and
supplemented by the First Amendment Agreement dated as of June 15, 2007 (the
“First 2006 Amendment”) and the Joinder Agreement dated June 15, 2007 by Retail
IL (the “2007/2006 Joinder”).
 
    F.    The Obligors and the 2007 Noteholders entered into the First
Supplement dated as of June 15, 2007 (the “First Supplement”) to the Original
2006 Note Agreements (the Original 2006 Note Agreements as amended and
supplemented by the First 2006 Amendment, the 2007/2006 Joinder and by the First
Supplement and as further supplemented, amended or restated from time to time
are the “2006/2007 Note Agreements”) pursuant to which the

 
-3-

--------------------------------------------------------------------------------




Obligors issued and sold to the 2007 Noteholders $60,000,000 aggregate principal
amount of their 6.08% Senior Notes, Series 2007-A, due June 15, 2017 (the “2007
Notes”).  
 
    G.    The 1995 Notes and all principal thereof, premium, if any, and
interest thereon, the 2002 Notes and all principal thereof, premium, if any and
interest thereon, the 2006 Notes and all principal thereof, premium, if any, and
interest thereof, the 2007 Notes and all principal thereof, premium, if any, and
interest thereon, the Bank Loans (as hereinafter defined) and all principal
thereof and interest thereon and any Additional Notes and all principal thereof,
premium, if any and interest thereof and any and all other obligations of the
Obligors to the 1995 Noteholders, the 2002 Noteholders, the 2006 Noteholders,
the 2007 Noteholders, the Banks and any Additional Noteholders of every kind and
description, direct or indirect, absolute or contingent, primary or secondary,
due or to become due, now existing or hereafter arising or acquired, under the
terms of the 1995 Notes, the 2002 Notes, the 2006 Notes, the 2007 Notes, the
Bank Notes (as hereinafter defined), any Additional Notes, the 1995 Note
Agreements, the 2002 Note Agreements, the 2006/2007 Note Agreements, the New
Bank Agreement or any other document or instrument executed and delivered by any
of the Obligors pursuant to the 1995 Note Agreements, the 2002 Note Agreements,
the 2006/2007 Note Agreements or the New Bank Agreement and any modification,
renewal or replacement thereof, regardless of how they arise or are acquired or
by what agreement or instrument, if any, including obligations to perform acts
and refrain from taking action as well as obligations to pay money and
including, without limitation, the obligation of the Obligors in respect of
undrawn amounts of Letters of Credit, are hereinafter collectively referred to
as the “Obligations.”
 
    H.    The 1995 Noteholders, the 2002 Noteholders, the 2006 Noteholders, the
2007 Noteholders and the Banks have reached certain agreements concerning the
interests of each and have set forth said agreements below.
 
Section 1.    Definitions.
 
Unless the context otherwise requires, the terms hereinafter set forth when used
herein shall have the following meanings and the following definitions shall be
equally applicable to both the singular and plural forms of any of the terms
herein defined:
 
“Additional Notes” shall have the meaning set forth in  the 2002 Note Agreements
and the 2006/2007 Note Agreements (as applicable).
 
“Additional Noteholders” shall mean any Person who purchases Additional Notes
and executed a counterpart to this Agreement pursuant to Section 6.8 hereto and
any Persons who succeed to their respective benefits in accordance with
Section 6.3 and 6.7 hereto.
 
“Bank Loans” shall mean the Revolver Loans, the L/C Loans and the Swing Line
Loans.
 
“Bank Notes” shall mean, collectively, the Revolving Loan Notes evidencing the
Revolver Loans outstanding from time to time under the New Bank Agreement and
the Swing Line Note evidencing the Swing Line Loans outstanding from time to
time under the New Bank Agreement.

-4-

--------------------------------------------------------------------------------



 
“Banks” shall have the meaning set forth in the introductory paragraph of this
Agreement.
 
“Borrowers” shall have the meaning set forth in paragraph B of the Recitals
hereto.
 
“Collateral” shall mean any amounts received by the Collateral Agent hereunder
to pay Obligations including, without limitation, any Recoveries and any other
collateral from time to time securing the Obligations.
 
“Collateral Agent” shall mean U.S. Bank National Association, in its capacity as
collateral agent hereunder, and any successor collateral agent appointed
pursuant to Section 5.6 hereof.
 
“Company” shall mean Cabela’s Incorporated, a Delaware corporation, and any
Person who succeeds to all, or substantially all, of the assets and business of
Cabela’s Incorporated.
 
“Event of Default” means (i) any Event of Default under the New Bank Agreement,
(ii) any Event of Default under the 1995 Note Agreements, (iii) any Event of
Default under the 2002 Note Agreements, or (iv) any Event of Default under the
2006/2007 Note Agreements.
 
“First Supplement” shall have the meaning set forth in paragraph F of the
Recitals hereto.
 
“Funded L/C Obligations” shall mean at any time the obligations of the Borrowers
with respect to any Letter of Credit which has been partially or fully drawn
upon.
 
“L/C Funding Event” shall mean the occurrence of an event which causes an
Unfunded L/C Obligation to become a Funded L/C Obligation.
 
“L/C Loans” means the loans of the Banks with respect to Letters of Credit.
 
“Legacy Joinder” shall have the meaning set forth in paragraph D of the Recitals
thereto.
 
“Letters of Credit” shall mean the Letters of Credit available to the Borrowers
under the New Bank Agreement.
 
“New Bank Agreement” shall have the meaning set forth in paragraph B of the
Recitals hereto.
 
“1995 Note Agreements” shall have the meaning set forth in paragraph C of the
Recitals hereto.
 
“1995 Noteholders” shall mean United of Omaha Life Insurance Company, Companion
Life Insurance Company and Mutual of Omaha Insurance Company, as the initial
purchasers of the 1995 Notes, and any Persons who succeed to their respective
benefits in accordance with Sections 6.3 and 6.7 hereof.

-5-

--------------------------------------------------------------------------------



 
“1995 Notes” shall have the meaning set forth in paragraph A of the Recitals
hereto.
 
“Nonpayment Event of Default” shall mean the occurrence of any Event of Default
other than a Payment Event of Default.
 
“Notice of Actionable Default” shall mean a written notice issued by a Senior
Creditor or Senior Creditors to the Collateral Agent, with a copy thereof to the
Company, certifying (1) that a Payment Event of Default under the 1995 Note
Agreements, the 2002 Note Agreements, the 2006/2007 Note Agreements or the New
Bank Agreement, as the case may be, to which such Senior Creditor or Senior
Creditors shall be a party has occurred and is continuing or (2) that a
Nonpayment Event of Default under the 1995 Note Agreements, the 2002 Note
Agreements, the 2006/2007 Note Agreements or the New Bank Agreement, as the case
may be, to which such Senior Creditor or Senior Creditors shall be a party has
occurred and is continuing, and that at least 10 days prior to the issuance of
such notice, a Senior Creditor shall have delivered to the Collateral Agent, the
Company and every other Senior Creditor prior written notice of such Nonpayment
Event of Default.
 
“Obligations” shall have the meaning set forth in paragraph E of the Recitals
hereto.
 
“Obligors” shall have the meaning set forth in paragraph B of the Recitals
hereto and shall include any other borrower or guarantor from time to time under
the New Bank Agreement, the 1995 Note Agreements, the 2002 Note Agreements or
the 2006/2007 Note Agreements.
 
“Original Co-Obligor Subsidiaries” shall have the meaning set forth in paragraph
B of the Recitals hereto.
 
“Original 2006 Note Agreements” shall have the meaning set forth in paragraph E
of the Recitals thereof.
 
“Original Obligors” shall have the meaning set forth in paragraph B of the
Recitals hereto.
 
“Payment Event of Default” shall mean (1) the occurrence of a default or an
event of default under the 1995 Note Agreements as a result of the failure of
the Obligors to pay when due principal of, premium, if any, or interest on any
1995 Note, (2) the occurrence of a default or an event of default under the 2002
Note Agreements as a result of the failure of the Obligors to pay when due
principal of, premium, if any, or interest on any 2002 Note or any Additional
Note, (3) the occurrence of a default or an event of default under the 2006/2007
Note Agreements as a result of the failure of the Obligors to pay when due
principal of, premium, if any, or interest on any 2006 Note or any 2007 Note or
any Additional Note, (4) the occurrence of a default or an event of default
under the New Bank Agreement as a result of the failure of the Obligors to pay
when due interest, unused commitment fee and/or prepayment compensation, if any,
or principal on the Revolver Loans or the Swing Line Loans, or (5) the
occurrence of a default or an event of default under the New Bank Agreement as a
result of the failure of the Obligors to pay when due reimbursement obligations
on Letters of Credit.

-6-

--------------------------------------------------------------------------------



 
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, bank, trust or unincorporated organization, and a government or agency
or political subdivision thereof.
 
“Reallocation Event” shall mean an event which causes an Unfunded L/C Obligation
to cease to exist without becoming a Funded L/C Obligation, including the
termination of a Letter of Credit without being drawn upon.
 
“Recovery” shall have the meaning set forth in Section 3.4 hereof.
 
“Revolver Loans” shall mean the Revolver Loans available to the Borrowers under
the New Bank Agreement.
 
“Secured Documents” shall mean the 1995 Notes, the 1995 Note Agreements, the
2002 Notes, the 2002 Note Agreements, the 2006 Notes, the 2006/2007 Note
Agreements, the 2007 Notes, the Bank Notes, the New Bank Agreement, the Letters
of Credit, any Additional Notes and any and all amendments and supplements
thereof.
 
“Senior Creditors” shall mean the 1995 Noteholders, the 2002 Noteholders, the
2006 Noteholders, the 2007 Noteholders, the Banks and the Additional
Noteholders.
 
“Swing Line Loans” shall mean the Swing Line Loans available to the Borrowers
under the New Bank Agreement.
 
“2004 Bank Agreement” shall have the meaning set forth in paragraph B of the
Recitals hereto.
 
“2004 Co-Obligor Subsidiaries” shall have the meaning set forth in paragraph B
of the Recitals hereto.
 
“2004 Obligors” shall have the meaning set forth in paragraph B of the Recitals
hereto.
 
“2007 Noteholders” means Metropolitan Life Insurance Company and Metropolitan
Tower Life Insurance Company as the initial purchasers of the 2007 Notes, and
any Persons who succeed to their respective benefits in accordance with
Section 6.3 and 6.7 hereof.
 
“2007 Notes” shall have the meaning set forth in paragraph F of the Recitals
hereto.
 
“2006/2007 Note Agreements” shall have the meaning set forth in paragraph F of
the Recitals hereto.
 
“2006 Noteholders” shall mean Principal Life Insurance Company, Symetra Life
Insurance Company, Gibraltar Life Insurance Co., Ltd., The Prudential Insurance
Company of America, MTL Insurance Company, Security Benefit Life Insurance
Company, Inc., The Variable Annuity Life Insurance Company, AIG Annuity
Insurance Company, The Guardian Life Insurance Company of America, Berkshire
Life Insurance Company of America,

-7-

--------------------------------------------------------------------------------


 

 
Transamerica Occidental Life Insurance Company, AmerUs Life Insurance Company,
American Investors Life Insurance Company, Indianapolis Life Insurance Company,
Genworth Life and Annuity Insurance Company, Jackson National Life Insurance
Company, Life Insurance Company of the Southwest, Ameritas Life Insurance Corp.,
Acacia Life Insurance Company, Equitrust Life Insurance Company, Assurity Life
Insurance Company and Security Financial Life Insurance Co., as the initial
purchasers of the 2006 Notes, and any Persons who succeed to their respective
benefits in accordance with Sections 6.3 and 6.7 hereof.
 
“2006 Notes” shall have the meaning set forth in paragraph E of the Recitals
hereto.
 
“2002 Note Agreements” shall have the meaning set forth in paragraph D of the
Recitals hereto.
 
“2002 Noteholders” shall mean Jackson National Life Insurance Company, Jackson
National Life Insurance Company of New York, The Prudential Assurance Company
Limited, AIG SunAmerica Life Assurance Company, First SunAmerica Life Insurance
Company, Genworth Life Insurance Company, Genworth Life and Annuity Insurance
Company, Teachers Insurance and Annuity Association of America, TIAA-CREF Life
Insurance Company, Nationwide Life Insurance Company, Nationwide Life and
Annuity Insurance Company, Provident Mutual Life Insurance Company, Pacific Life
Insurance Company, Massachusetts Mutual Life Insurance Company, C.M. Life
Insurance Company, MassMutual Asia Limited and Principal Life Insurance Company,
as the initial purchasers of the 2002 Notes, and any Persons who succeed to
their respective benefits in accordance with Sections 6.3 and 6.7 hereof.
 
“2002 Notes” shall have the meaning set forth in paragraph D of the Recitals
hereto.
 
“Unfunded L/C Obligations” shall mean at any time the obligations of the
Borrowers to the Banks in respect of undrawn amounts of outstanding Letters of
Credit issued by such Banks.  Each such Unfunded Obligation will be deemed to be
in an amount equal to the undrawn amount of the related Letter of Credit.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code, as in effect
in the applicable jurisdiction.
 
Section 2.            [Intentionally Reserved].
 
Section 3.    Remedies; Application of Proceeds, Recoveries and Other Amounts.
 
        Section 3.1.    Remedies.  Upon receipt of a Notice of Actionable
Default, the Collateral Agent shall, pursuant to the written direction of the
Senior Creditor or Senior Creditors giving the Notice of Actionable Default,
exercise each of the remedies available to the Collateral Agent and specified in
each written direction to the Collateral Agent, it being expressly understood
that no remedy herein conferred is intended to be exclusive of any other remedy
or remedies; but each and every remedy shall be cumulative and shall be in
addition to every other remedy given herein or now or hereafter existing at law
or in equity or by statute; provided, that (i) a Notice of Actionable Default
may be withdrawn at any time by delivery of a written notice to the

-8-

--------------------------------------------------------------------------------



 
 
Collateral Agent to such effect by the Senior Creditor or Senior Creditors which
gave the Notice of Actionable Default and upon receipt of such written notice,
the Collateral Agent shall no longer follow the written directions of such
Senior Creditor or Senior Creditors with respect to the exercise of remedies
hereunder, and (ii) if there shall be more than one Notice of Actionable Default
outstanding at any time and the written directions from the respective Senior
Creditors shall be conflicting, the Collateral Agent may exercise such remedies
as it shall, in its sole discretion, deem appropriate, which will include the
following:
 
    (a)    The Collateral Agent shall have the right immediately and without
prior notice or demand to set off against Obligations, whether or not due, all
money and other amounts owed by the Collateral Agent in any capacity to any of
the Obligors, and the Collateral Agent may freeze any bank account of any of the
Obligors with the Collateral Agent prior to and in anticipation of said setoff;
 
    (b)    The Collateral Agent may proceed to protect and enforce its rights by
a suit or suits in equity or at law, or for the specific performance of any
covenant or agreement contained herein, or in aid of the execution of any power
herein granted, or for the enforcement of this Agreement, or for the enforcement
of any other appropriate legal or equitable remedy permitted by applicable law.
 
        Section 3.2.    Application of Proceeds and Other Recoveries.  In the
event that any Notice of Actionable Default shall have been delivered to the
Collateral Agent, amounts recovered from the Obligors or pursuant to Section 3.4
hereof shall be applied, as promptly as reasonably practicable, but in no event
later than 5 business days after receipt thereof, subject to the following
provisions of this Section 3, to the payment of the Obligations as follows:
 
            (a)     To the payment of costs and expenses of suit, if any, and
the costs of collecting and recovering any such amounts including, without
limitation, the reasonable compensation of the Collateral Agent, its agents,
attorneys and counsel, and of all reasonable expenses, liabilities and advances
incurred or made hereunder by the Collateral Agent;
 
            (b)     to the application to the Obligations in the following
order:
 
    (i)    to pay all accrued interest, fees and other amounts (excluding the
items described in clause (ii) below) which are payable under the Secured
Documents apportioned among the Senior Creditors in proportion to the aggregate
amount thereof then due each Senior Creditor;
 
    (ii)    to be allocated among all outstanding principal, and premium, if any
(including, in the case of the 1995 Notes, the Make-Whole Amounts, as defined in
the 1995 Note Agreements and in the case of the 2002 Notes, the Make-Whole
Amount as defined in the 2002 Note Agreements and, in the case of the 2006
Notes, the Make-Whole Amount as defined in the Original 2006 Note Agreements
and, in the case of the 2007 Notes, the Make-Whole Amount as defined in the
First Supplement and any premium related to any Additional Notes
 

-9-

--------------------------------------------------------------------------------



 
 
as set forth in a Supplement to the 2002 Note Agreements or the 2006 Note
Agreements (as the case may be)), due on the Bank Loans, the 1995 Notes, the
2002 Notes, the 2006 Notes, the 2007 Notes, any Additional Notes and all
Unfunded L/C Obligations, apportioned among the Senior Creditors in proportion
to the aggregate amount of (w) the outstanding principal of the Bank Loans, 1995
Notes, 2002 Notes, 2006 Notes, 2007 Notes or Additional Notes of each Senior
Creditor, (x) the aggregate Unfunded L/C Obligations of each Senior Creditor,
and (y) the premium, if any, then due each Senior Creditor thereunder; and any
amount so allocated under clauses (w) or (y) of this paragraph (b)(ii) to a
Senior Creditor, shall be paid to such Senior Creditor and any amount so
allocated under clause (x) of this paragraph (b)(ii) to any Senior Creditor
shall be held in a separate subaccount established under Section 3.3 hereof for
disposition in accordance with the provisions thereof;
 
    (c)    the payment of the surplus, if any, to the Obligors, their successors
or to whomsoever may be lawfully entitled to receive the same.
 
        Section 3.3.    Subaccounts for Unfunded L/C Obligations.  Whenever any
amount (“proceeds”) is allocated to a Senior Creditor of Unfunded L/C
Obligations pursuant to Section 3.2 above, such proceeds shall be held by the
Collateral Agent for the benefit of such Senior Creditor and shall be
suballocated by the Collateral Agent to separate subaccounts for each of the
Unfunded L/C Obligations of such Senior Creditor based upon the Senior
Creditors’ share of each of such Unfunded L/C Obligations. Upon the subsequent
occurrence of an L/C Funding Event with respect to an Unfunded L/C Obligation to
which proceeds have been suballocated, the Collateral Agent shall pay the
amount(s) suballocated in respect of such Unfunded L/C Obligations (adjusted for
any partial draws or investment losses or gains pursuant to this Section 3.3) to
the Senior Creditors for whom the related subaccounts were established. Pending
the distribution of such amounts, the Collateral Agent shall hold the amounts
allocated to separate subaccounts pursuant to the foregoing provisions and may
invest such amounts in direct obligations of the United States of America or
obligations for which the full faith and credit of the United States is pledged
to provide for the payment of principal and interest, maturing not more than 90
days from the date of such investment.
 
        Upon the occurrence of a Reallocation Event with respect to any Unfunded
L/C Obligation for which proceeds have been suballocated pursuant to the
foregoing provisions of this Section 3.3, the Collateral Agent shall reapply the
proceeds which have been so suballocated (adjusted for any investment losses or
gains pursuant to this Section 3.3) as if such proceeds had then been received
for application pursuant to Section 3.2 hereof.
 
        Section 3.4.    Sharing of Recoveries.  If (i) a Notice of Actionable
Default shall have been delivered to the Collateral Agent and (ii) such Notice
shall not have been withdrawn and the Event of Default described therein shall
then be continuing, any Senior Creditor which shall receive any payment of any
fee, expense, principal, premium or interest under any of the Secured Documents,
including any amount received by the exercise of any right of setoff (any such
payment or amount being hereinafter referred to as a “Recovery”), shall pay the
amount of such Recovery to the Collateral Agent for distribution to the Senior
Creditors and the Collateral Agent

-10-

--------------------------------------------------------------------------------



 
shall pay such amount to the Senior Creditors in accordance with the provisions
set forth in Section 3.2.
 
        Section 3.5.    Return of Amounts.  In the event that any Senior
Creditor which shall receive any payments pursuant to Section 3.4 above (a
“Recovering Party”) shall be legally required to return or repay any Recovery to
any of the Obligors, or the representative or successor in interest of any of
the Obligors because any such payments are subsequently invalidated, voided,
declared to be fraudulent or preferential, set aside or required to be paid to a
trustee under the bankruptcy code, each other Senior Creditor which shall have
received any portion of such Recovery shall, promptly upon its receipt of notice
thereof from the Collateral Agent or such Recovering Party, pay to the
Collateral Agent such portion, and the Collateral Agent shall promptly return
such portion to such Obligors, their representative or successor in interest of
such Obligors, as the case may be.  If any such Recovery, or any part thereof,
is subsequently re-recovered by the Recovering Party from any Obligors or the
representative or successor in interest of the Obligors, such Recovery shall be
paid by the Recovering Party to the Collateral Agent, and the Collateral Agent
shall redistribute such Recovery to the other Senior Creditors on the same basis
as such amounts were originally distributed.  In addition, if any Senior
Creditor shall have its right to share in the proceeds of any part of the
Collateral released, terminated or invalidated, whether voluntarily or
involuntarily, then such proceeds shall be reallocated among the Senior
Creditors entitled to receive such proceeds and the indebtedness owing to such
Senior Creditor shall no longer be considered in determining the allocation of
proceeds received with respect to said Collateral, and such Senior Creditor
shall have no claim on said Collateral or the proceeds thereof. The obligations
of the Senior Creditors and the Collateral Agent under this paragraph shall
survive the repayment of the Obligations and the termination of the Collateral
Documents.
 
Section 4.    Agreements Among the Senior Creditors.
 
        Section 4.1.    Delivery of Notice of Actionable Default.  Each Senior
Creditor shall have the right to issue a Notice of Actionable Default.
 
        Section 4.2.    Notifications.  Prior to the delivery to the Collateral
Agent of a Notice of Actionable Default by a Senior Creditor, each Senior
Creditor shall deliver notice thereof to every other Senior Creditor and the
Company.
 
        Section 4.3.    Effect of Non-Compliance.  The failure of any Senior
Creditor to perform any of its obligations under the 1995 Note Agreements, the
2002 Note Agreements, the 2006/2007 Note Agreements, the New Bank Agreement, or
this Agreement, including without limitation, the failure of any Senior Creditor
to pay to the Collateral Agent any amounts required to be so paid under this
Agreement, shall not relieve any other Senior Creditor of its obligations under
the 1995 Note Agreements, the 2002 Note Agreements, the 2006/2007 Note
Agreements, the New Bank Agreement or this Agreement.
 
        Section 4.4.    Agreement to Cooperate and to Pursue Remedies.  (a) Each
Senior Creditor hereby agrees to cooperate fully with each other Senior
Creditor, in order to promptly discharge the terms and provisions of this
Agreement.  Each Senior Creditor also agrees, from time to time,

-11-

--------------------------------------------------------------------------------



 
to execute and deliver any and all other agreements, documents or instruments
and to take such other actions, all as may be reasonably necessary or desirable
to effectuate the terms, provisions and the intent of this Agreement.
 
        (b)    Each Senior Creditor agrees that, until its Obligations have been
paid in full, it will diligently pursue, or cause the Collateral Agent to
diligently pursue, any and all collection actions and remedies available to such
Senior Creditor or to the Collateral Agent under applicable law which actions
and remedies such Senior Creditor deems reasonably likely to result in the
recovery of amounts to be applied to Obligations for the benefit of the Senior
Creditors, which Obligations shall include, without limitation, any amounts
distributed to such Secured Party by the Collateral Agent as a sharing of a
Recovery under Section 3.4 hereof.
 
        Section 4.5.    Independent Actions by Senior Creditors.  Nothing
contained in this Agreement shall prohibit any Senior Creditor from accelerating
the maturity of or demanding payment on any indebtedness of any of the Obligors
to such Senior Creditor or exercising any right of set-off against any amounts
owed to any of the Obligors or from instituting legal action against any of the
Obligors, to obtain a judgment or other legal process in respect of such
indebtedness, but any funds received in connection with any such set-off or
enforcement of any such judgment shall be subject to the terms of this Agreement
and, if received by a Senior Creditor, shall be turned over to the Collateral
Agent to the extent required hereunder for application as set forth herein.
 
        Section 4.6.     Relation of Senior Creditors.  This Agreement is
entered into solely for the purposes set forth herein and, except as expressly
provided otherwise herein, no Senior Creditor assumes any responsibility to any
other party hereto to advise such other party of information known to such other
party regarding the financial condition of the Company or the other Obligors or
of any other circumstances bearing upon the risk of nonpayment of the
obligations of the Obligors to the Senior Creditors.  Each Senior Creditor shall
be responsible for managing its relations with the Obligors, and no party shall
be deemed the agent of any other party for any purpose except as expressly set
forth herein. Each Senior Creditor specifically acknowledges and agrees that
nothing contained in this Agreement is or is intended to be for the benefit of
any of the Obligors and nothing contained herein shall limit or in any way
modify any of the obligations of the Obligors to the Senior Creditors.
 
        Section 4.7.    Amendments and Waivers of Agreements.  The Senior
Creditors agree that (i) the Banks may enter into any amendment or modification
of the New Bank Agreement without the consent of the 1995 Noteholders or the
2002 Noteholders or the 2006 Noteholders or the 2007 Noteholders or any
Additional Noteholders, (ii) the 1995 Noteholders may enter into any amendment
or modification of the 1995 Notes or the 1995 Note Agreements without the
consent of the Banks or the 2002 Noteholders or the 2006 Noteholders or the 2007
Noteholders or any Additional Noteholders, (iii) the 2002 Noteholders or the
Additional Noteholders under the 2002 Note Agreements may enter into any
amendment or modification of the 2002 Notes or the 2002 Note Agreements or such
Additional Notes without the consent of the Banks or the 1995 Noteholders or the
2006 Noteholders or the 2007 Noteholders or the Additional Noteholders under the
2006/2007 Note Agreements and (iv) the 2006 Noteholders or the 2007 Noteholders
or the Additional Noteholders under the 2006/2007 Note Agreements may enter into

-12-

--------------------------------------------------------------------------------



 
any amendment or modification of the 2006 Notes, the 2007 Notes, such Additional
Notes or the 2006/2007 Note Agreements without the consent of the Banks or the
1995 Noteholders or the 2002 Noteholders or the Additional Noteholders under the
2002 Note Agreements; provided, that, upon the Banks, the 1995 Noteholders, the
2002 Noteholders, the 2006 Noteholders, the 2007 Noteholders or the Additional
Noteholders entering into any such amendment or modification, the Persons
executing such amendment or modification shall promptly furnish a copy thereof
to all of the other Senior Creditors.
 
        Section 4.8.    Amendments and Waivers of This Agreement.  Any provision
of this Agreement may be amended or compliance therewith waived with the written
consent thereto of:
 
    (i)    the holders of at least 51% in aggregate principal amount of the 1995
Notes then outstanding;
 
    (ii)    the holders of at least 51% in aggregate principal amount of the sum
of (x) 2002 Notes and (y) any Additional Notes under the 2002 Note Agreements
then outstanding;
 
            (iii)   the holders of at least 51% in aggregate principal amount of
the sum of (x) 2006 Notes and (y) the 2007 Notes and (z) any Additional Notes
under the 2006/2007   Note Agreements then outstanding; and
    
    (iv)    each of the Banks which is a party to the New Bank Agreement.
 
        Section 4.9.    Solicitation of Senior Creditors.  Each of the Obligors
hereby agrees that it will not offer to any Senior Creditor any benefit or
consideration (whether immediate or prospective, definite or contingent) of any
kind as an inducement to such Senior Creditor to consent to an amendment or
waiver of any of the foregoing documents or instruments without concurrently
offering a comparable benefit or consideration to each other Senior Creditor as
an inducement to consent to such amendment or waiver.
 
        Section 4.10.    Parity of Treatment.  Each Senior Creditor agrees that
it will not accept from any of the Obligors or any other Person any benefit or
consideration (whether immediate or prospective, definite or contingent) with
respect to the Obligations (including, without limitation, any guaranty from any
third party or any collateral security) without the prior written consent of
each other Senior Creditor unless such benefit or consideration shall also be
conferred upon or paid to each other Senior Creditor on a pro rata basis based
upon the amount of Obligations owed thereto.
 
Section 5.    The Collateral Agent.
 
The Collateral Agent accepts the duties hereunder and agrees to perform the
same, but only upon the terms and conditions hereof, including the following, to
all of which the Obligors and the respective Senior Creditors by their
acceptance hereof agree:
 
 
-13-

--------------------------------------------------------------------------------



 
    
        Section 5.1.    Duties of Collateral Agent.  (a) In the event that a
Responsible Officer of the Collateral Agent shall have received written notice
from a Senior Creditor or any of the Obligors of an Event of Default, the
Collateral Agent shall give prompt written notice of such Event of Default to
each Senior Creditor. Subject to the terms of Section 5.2(g), the Collateral
Agent shall take such action or refrain from taking such action as the
Collateral Agent shall be directed pursuant to a Notice of Actionable
Default.  The term “Responsible Officer” of the Collateral Agent shall mean (i)
any officer of the Collateral Agent which is a loan officer on the account of
the Obligors under the New Bank Agreement, (ii) any other officer which has
direct or indirect supervisory responsibility of the account of the Obligors
under the New Bank Agreement, and (iii) any Person to whom notice may be given
on behalf of the Collateral Agent under Section 6 hereof.
 
        (b)    The Collateral Agent shall not have any duty or obligation to
take or refrain from taking any action under, or in connection with, this
Agreement, except as expressly provided by the terms and conditions of this
Agreement, or expressly provided in written instructions received pursuant to
the terms of this Agreement.
 
        (c)    The Collateral Agent may, but shall not be under any obligation
to, take any action which is discretionary with the Collateral Agent or
otherwise requires judgment to be made by the Collateral Agent under the
provisions hereof, except on written request by the Senior Creditors.
 
        Section 5.2.    Collateral Agent’s Liability.  No provision of this
Agreement (except to the extent provided in Section 5.11 hereof) shall be
construed to relieve the Collateral Agent from liability for its own grossly
negligent action, grossly negligent failure to act, or its own willful
misconduct, and provided further that:
 
        (a)    the Collateral Agent shall not be liable except for the
performance of such duties as are specifically set forth in this Agreement and
no implied covenants or obligations of the Collateral Agent shall be read into
this Agreement but the duties and obligations of the Collateral Agent shall be
determined solely by the express provisions of this Agreement;
 
        (b)    in the absence of bad faith on the part of the Collateral Agent,
the Collateral Agent may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, officer’s certificate, opinion of
counsel, note, request, notice, consent, waiver, order, signature guaranty,
notarial seal, stamp, acknowledgment, verification, appraisal, report, stock
certificate, or other paper or document believed by the Collateral Agent to be
genuine and to have been signed, affixed or presented by the proper party or
parties;
 
        (c)    in the absence of bad faith on the part of the Collateral Agent,
whenever the Collateral Agent, or any of its agents, representatives, experts or
counsel, shall consider it necessary or desirable that any matter be proved or
established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by an officer’s certificate; provided,

-14-

--------------------------------------------------------------------------------



 
however, that the Collateral Agent, or such agent, representative, expert or
counsel, may require such further and additional evidence and make such further
investigation as it or they may consider reasonable;
 
        (d)    the Collateral Agent may consult with counsel and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered hereunder in good faith and in
accordance with such advice or opinion of counsel;
 
        (e)    the Collateral Agent shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with any
direction or request of a Senior Creditor pursuant to the terms of this
Agreement;
 
        (f)    the Collateral Agent shall not be liable for any error of
judgment made in good faith by an officer of the Collateral Agent unless it
shall be proved that the Collateral Agent was grossly negligent in ascertaining
the pertinent facts;
 
        (g)    whether or not an Event of Default shall have occurred, the
Collateral Agent shall not be under any obligation to take or refrain from
taking any action under this Agreement which may tend to involve it in any
expense or liability, the payment of which within a reasonable time is not, in
its reasonable opinion, assured to it by the security afforded to it by the
terms of this Agreement, unless and until it is requested in writing so to do by
a Senior Creditor and furnished, from time to time as it may require, with
reasonable security and indemnity; and
 
        (h)    the Collateral Agent shall not be concerned with or accountable
to any Person for the use or application of any deposited moneys which shall be
released or withdrawn in accordance with the provisions of this Agreement.
 
        Section 5.3.    No Responsibility of Collateral Agent for Recitals.  The
recitals and statements contained in this Agreement and in the Secured Documents
shall be taken as the recitals and statements of the Obligors, and the
Collateral Agent assumes no responsibility for the correctness of the same.
 
The Collateral Agent makes no representation as to the validity or sufficiency
of this Agreement or of the Obligations.
 
        Section 5.4.    Certain Limitations on Collateral Agent’s Rights to
Compensation and Indemnification.  Except to the extent otherwise expressly
provided in Section 5.10, the Collateral Agent shall have no right against a
Senior Creditor for the payment of compensation for its services hereunder or
any expenses or disbursements incurred in connection with the exercise and
performance of its powers and duties hereunder or any indemnification against
liabilities which it may incur in the exercise and performance of such powers
and duties, but on the contrary, shall look solely to the Obligors for such
payment and indemnification which the Obligors hereby acknowledge, and the
Collateral Agent shall have a lien on and a security

 
-15-

--------------------------------------------------------------------------------



interest in the Collateral as security for such compensation, expenses,
disbursements and indemnification provided for in Section 3.2 hereof.
 
        Section 5.5.    Status of Moneys Received.  (a) All moneys received by
the Collateral Agent shall, until used or applied as herein provided, be held
for the purposes for which they were received, but need not be segregated in any
manner from any other moneys, except to the extent required by law, and may be
deposited by the Collateral Agent under such general conditions as may be
prescribed by law in the Collateral Agent’s general banking department, and the
Collateral Agent shall be under no liability for interest on any moneys received
by it hereunder. The Collateral Agent and any affiliated corporation may become
the owner of any of the Obligations and be interested in any financial
transaction with any Obligor, or the Collateral Agent may act as depository or
otherwise in respect to other securities of any Obligor, all with the same
rights which it would have if it was not the Collateral Agent.
 
        (b)    The Collateral Agent may invest and reinvest any funds from time
to time held by the Collateral Agent in direct obligations of the United States
of America or obligations for which the full faith and credit of the United
States is pledged to provide for the payment of principal and interest, maturing
not more than 90 days from the date of such investment.
 
        Section 5.6.    Resignation or Termination of Collateral Agent.  The
Collateral Agent may resign as Collateral Agent upon not less than 30 days’
written notice to each of the Senior Creditors.  In addition, any Senior
Creditor may by written notice at any time remove the Collateral Agent for cause
by giving written notice thereof, including a description of the reason for such
removal, to the Collateral Agent, the other Senior Creditors and the
Company.  Upon any such resignation, or any such removal, the Senior Creditors
shall have the right to jointly appoint a successor Collateral Agent. If no
successor Collateral Agent shall have been so appointed, and shall have accepted
such appointment in writing within 30 days after the retiring Collateral Agent’s
giving of notice of resignation or its removal, as the case may be, then the
retiring Collateral Agent may, on behalf of the Senior Creditors, appoint a
successor Collateral Agent, which shall be a commercial bank organized under the
laws of the United States of America or of any state thereof with the legal
capacity to act as Collateral Agent hereunder and having a combined capital,
surplus and undivided profits of not less than $100,000,000, and the Company
agrees to pay such reasonable fees and expenses of any such commercial bank as
shall be necessary to induce such commercial bank to agree to become a successor
Collateral Agent hereunder. Upon acceptance of appointment as Collateral Agent,
such successor shall thereupon and forthwith succeed to and become vested with
all the rights, powers and privileges, immunities and duties of the retiring
Collateral Agent, and the retiring Collateral Agent, upon the signing,
transferring and setting over to such successor Collateral Agent all rights,
moneys and other collateral held by it in its capacity as Collateral Agent,
shall be discharged from its duties and obligations hereunder.  After any
retiring Collateral Agent’s resignation or removal as Collateral Agent, the
provisions of this Section 5 shall govern as to any actions taken or omitted to
be taken by it while it acted as Collateral Agent.
 
        Section 5.7.    Succession of Successor Collateral Agent.  Any successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Obligors and the predecessor Collateral Agent an instrument accepting such
appointment, and thereupon such successor

-16-

--------------------------------------------------------------------------------



 
Collateral Agent, without any further act, deed, conveyance or transfer, shall
become vested with the security interest in the Collateral, and with all the
rights, powers, duties and obligations of the predecessor Collateral Agent in
the trust hereunder, with like effect as if originally named as Collateral Agent
herein.
 
Upon the request of any such successor Collateral Agent, however, the Obligors
and the predecessor Collateral Agent shall execute and deliver such instruments
of conveyance and further assurance and do such other things as may reasonably
be required for more fully and certainly vesting and confirming in such
successor Collateral Agent its interest in the Collateral and all such rights,
powers, duties and obligations of the predecessor Collateral Agent hereunder,
and the predecessor Collateral Agent shall also assign and deliver to the
successor Collateral Agent any Collateral subject to the lien and security
interest of this Agreement which may then be in its possession.
 
  Section 5.8.    Eligibility of Collateral Agent.  Any successor Collateral
Agent shall be a state or national bank or trust company in good standing,
organized under the laws of the United States of America or of any State, having
capital, surplus and undivided profits aggregating at least $100,000,000 or a
guaranty of its obligations hereunder from such a bank or trust company or
holding company in good standing, organized under the laws of the United States
of America or of any State having a capital, surplus and undivided profits
aggregating at least $100,000,000, if there be such a bank or trust company
willing and able to accept the duties hereunder upon reasonable and customary
terms.
 
        Section 5.9.    Successor Collateral Agent by Merger.  Any corporation
into which the Collateral Agent may be merged or with which it may be
consolidated, or any corporation resulting from any merger or consolidation to
which the Collateral Agent shall be a party, or any state or national bank or
trust company in any manner succeeding to the corporate trust business of the
Collateral Agent as a whole or substantially as a whole, if eligible as provided
in Section 5.8, shall be the successor of the Collateral Agent hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything to the contrary contained herein notwithstanding.
 
        Section 5.10.    Compensation and Reimbursement of Collateral Agent;
Indemnification of Collateral Agent.  The Obligors agree:
 
    (a)    to pay to the Collateral Agent all of its out-of-pocket expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including but not limited to the
reasonable charges and disbursements of its counsel;
 
    (b)    to pay to the Collateral Agent from time to time reasonable
compensation for all services rendered by it hereunder; provided, that the
Collateral Agent may waive any such compensation;
 
    (c)    except as otherwise expressly provided herein, to reimburse the
Collateral Agent upon its request for all reasonable expenses, disbursements and
advances incurred

 
-17-

--------------------------------------------------------------------------------




 
or made by the Collateral Agent in accordance with any provision of this
Agreement (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its gross negligence or willful misconduct;
and
 
    (d)    to indemnify the Collateral Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Agreement, including, but not limited to,
the costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, and any loss, liability, expense or claim arising out of its
possession, management, control, use or operation of the Collateral.
 
The Senior Creditors agree, severally but not jointly and severally, to
indemnify the Collateral Agent (to the extent not reimbursed under Section
5.10(a) through (d) inclusive), ratably on the basis of the respective principal
amounts of the Obligations outstanding, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent (including the costs
and expenses that the Obligors are obligated to pay under this Section 5.10
regardless of whether the obligation of the Obligors to pay such costs and
expenses is enforceable) arising out of the actions of the Collateral Agent
hereunder or the transactions contemplated thereby or the enforcement of any of
the terms thereof or of any such other documents, provided that no Senior
Creditor shall be liable for any of the foregoing to the extent they arise from
the gross negligence, willful misconduct or knowing violations of law by the
Collateral Agent.
 
Notwithstanding any other provision of this Agreement, the Collateral Agent
shall in all cases be fully justified in failing or refusing to act hereunder
unless it shall be indemnified to its satisfaction by the Senior Creditors
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.
 
        Section 5.11.    Self Dealing.  The Collateral Agent or any holding
company, trust company or corporation in or with which the Collateral Agent or
the Collateral Agent’s stockholders may be interested or affiliated, or any
officer or director of the Collateral Agent or of any other such entity, or any
agent appointed by the Collateral Agent, may have commercial relations or
otherwise deal with any of the Obligors, or any Senior Creditor, or with any
other corporation having relations with any of the Obligors or any Senior
Creditor, and with any other entity, whether or not affiliated with the
Collateral Agent, without affecting its rights hereunder.
 
Section 6.    Miscellaneous.
 
        Section 6.1.    Entire Agreement; Parties.  This Agreement represents
the entire Agreement between the Senior Creditors and the Collateral Agent and,
except as otherwise provided, this Agreement may not be altered, amended or
modified except in a writing executed by all the parties to this Agreement. The
persons who shall be parties to this Agreement shall be (i) all 1995
Noteholders, (ii) all 2002 Noteholders, (iii) all 2006 Noteholders, (iv) all
2007

 
-18-

--------------------------------------------------------------------------------




Noteholders, (v) all Persons who are signatories and parties to the New Bank
Agreement and (vi) all Additional Noteholders.
 
        Section 6.2.    Notices. All communications provided for herein shall be
in writing, delivered or mailed prepaid by registered or certified mail or
overnight air courier, or by facsimile communication at the addresses set forth
below, or to such other address as such person may designate to the other
persons named below by notice given in accordance with this Section:
 

 
If to the 1995 Noteholders:
United of Omaha Life Insurance Company
Companion Life Insurance Company
Mutual of Omaha Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska 68175
Attention:  Kent Knudsen
Telefacsimile:  (402) 351-291
       
If to the 2002 Noteholders:
Jackson National Life Insurance Company
Jackson National Life Insurance Company
  of New York
The Prudential Assurance Company Limited
c/o PPM America Inc.
225 West Wacker Drive, Suite 1200
Chicago, Illinois  60606-1228
Attention:  Michael Harrington
Telefacsimile:  (312) 634-0054
 
AIG SunAmerica Life Assurance Company
First SunAmerica Life Insurance Company
c/o AIG Global Investment Corporation
2929 Allen Parkway, Suite A36-01
Houston, Texas 77019-2155
Attention:  Legal Department -Investment
Management
Telefacsimile:  (713) 831-2328
 
Genworth Life Insurance Company
Genworth Life and Annuity Insurance Company
 c/o GE Financial Assurance
Two Union Square, 601 Union Street
Seattle, Washington  98101
Attention:  Investment Department, Private Placements
Telefacsimile:  (206) 516-4578



-19-

--------------------------------------------------------------------------------



 



   
Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York  10017-3206
Attention:  Securities Accounting Division
Telefacsimile:  212-916-6955
 
TIAA-CREF Life Insurance Company
730 Third Avenue
New York, New York 10017-3206
Attention:  Securities Accounting Division
Telefacsimile:  212-916-6955
 
Nationwide Life Insurance Company
Nationwide Life and Annuity Insurance Company
Provident Mutual Life Insurance Company
One Nationwide Plaza (1-33-07)
Columbus, Ohio  43215-2220
Attention:  Corporate Fixed -Income Securities
Telefacsimile:
 
Pacific Life Insurance Company
700 Newport Center Drive
Newport Beach, California 92660-6397
Attention:  Securities Administration – Cash Team
Telefacsimile:  (949) 640-4013
 
Massachusetts Mutual Life Insurance Company
C.M. Life Insurance Company
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street
Springfield, Massachusetts 01115
Attention:  Securities Investment Division
Telefacsimile:







-20-

--------------------------------------------------------------------------------







   
Principal Life Insurance Company
c/o Principal Capital Income Investors, LLC
801 Grand Avenue
Des Moines, Iowa  50392-0800
Attention:  Investment Department - Securities
Telefacsimile:  (515) 248-2490
       
If to the 2006 Noteholders:
Principal Life Insurance Company
c/o Principal Global Investors, LLC
711 High Street
Des Moines, Iowa  50392-0800
 
Symetra Life Insurance Company
c/o Principal Global Investors, LLC
711 High Street
Des Moines, Iowa  50392-0800
Attention:  Fixed Income Private Placement
 
Gibraltar Life Insurance Co., Ltd.
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson Street, Suite 5600
Chicago, Illinois  60601-6716
Attention:  Managing Director
 
The Prudential Insurance Company of America
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson Street, Suite 5600
Chicago, Illinois  60601-6716
Attention:  Managing Director
 
MTL Insurance Company
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson Street, Suite 5600
Chicago, Illinois  60601-6716
Attention:  Managing Director







-21-

--------------------------------------------------------------------------------







   
Security Benefit Life Insurance Company, Inc.
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson Street, Suite 5600
Chicago, Illinois  60601-6716
Attention:  Managing Director
 
The Variable Annuity Life Insurance Company
c/o AIG Global Investment Group
2929 Allen Parkway, Suite A36-01
Houston, Texas  77019-2155
Attn:  Legal Department - Investment Management
Facsimile Number:  (713) 831-2328
 
AIG Annuity Insurance Company
c/o AIG Global Investment Group
2929 Allen Parkway, A36-01
Houston, Texas  77019-2155
Attention:  Legal Department-Investment Management
Fax Number:  (713) 831-2328
 
The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY  10004-2616
Attention:  Barry Scheinholtz
Investment Department 20-D
Fax Number:  (212) 919-2658/2656
 
Berkshire Life Insurance Company of America
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY  10004-2616
Attention:  Barry Scheinholtz
Investment Department 20-D
Telefacsimile:  (212) 919-2658/2656







-22-

--------------------------------------------------------------------------------







   
Transamerica Occidental Life Insurance Company
c/o AEGON USA Investment Management, LLC
4333 Edgewood Road N.E.
Cedar Rapids, Iowa  52499-5335
Attention:  Director of Private Placements
Phone:  (319) 369-2432
Fax:  (319) 369-2666
 
AmerUs Life Insurance Company
c/o AmerUs Capital Management
699 Walnut Street, Suite 1700
Des Moines, Iowa  50309
Attention:  Steve Sweeney
Telephone:  (515) 362-3542
Facsimile:  (515) 362-3631
 
American Investors Life Insurance Company
c/o AmerUs Capital Management
699 Walnut Street, Suite 1700
Des Moines, Iowa  50309
Attention:  Steve Sweeney
Telephone:  (515) 362-3542
Facsimile:  (515) 362-3631
 
Indianapolis Life Insurance Company
c/o AmerUs Capital Management
699 Walnut Street, Suite 1700
Des Moines, Iowa  50309
Attention:  Steve Sweeney
Telephone:  (515) 362-3542
Facsimile:  (515) 362-3631
 
Genworth Life and Annuity Insurance Company
c/o Genworth Financial
Account:  Genworth Life and Annuity Insurance Company
601 Union Street, Suite 2200
Seattle, Washington  98101
Attention:  Private Placements
Phone Number:  (206) 516-4515
Fax Number:  (206) 516-4578



-23-

--------------------------------------------------------------------------------







   
Jackson National Life Insurance Company
5901 Executive Drive
Lansing, Michigan  48911
 
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, Vermont  05604
Attention:  Private Placements
Fax Number:  (802) 223-9332
E-mail:  shiggins@nationallife.com
 
Ameritas Life Insurance Corp. - Closed Block
5900 “O” Street
Lincoln, Nebraska  68510-2234
 
Ameritas Life Insurance Corp.
5900 “O” Street
Lincoln, Nebraska  68510-2234
 
Acacia Life Insurance Company
5900 “O” Street
Lincoln, Nebraska  68510-2234
 
Equitrust Life Insurance Company
5400 University Avenue
West Des Moines, Iowa  50266-5997
Attention:  Securities Department
 
Assurity Life Insurance Company
Attention: Investment Division
4000 Pine Lake Road
Lincoln, Nebraska  68516
 
Security Financial Life Insurance Co.
4000 Pine Lake Road
P. O. Box 82248
Lincoln, Nebraska  68501-2248





-24-

--------------------------------------------------------------------------------







 
If to the 2007 Noteholders:
Metropolitan Life Insurance Company
1 MetLife Plaza
27-01 Queens Plaza North
Long Island City, New York 11101
 
Metropolitan Tower Life Insurance
Company
1 MetLife Plaza
27-01 Queens Plaza North
Long Island City, New York 11101
       
If to the Banks:
U.S. Bank National Association
233 South 13th Street
Lincoln, Nebraska 68508
Attention:  James M. Williams
with a copy to:
Dorsey & Whitney, LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Attention:  Mike Pignato
 
Wachovia Securities
One South Broad Street
MC:  PA4843
Philadelphia, PA  19107
Attention:  Mark Supple
 
LaSalle Bank National Association
Republic Plaza
370 17th Street, Suite 3590
Denver, CO 80202
Attention:  Darren L. Lemkau
 
Comerica Bank
Comerica Bank at Detroit Center
500 Woodward Avenue
Detroit, Michigan  48226
Attention:  Timothy H. O’Rourke







-25-

--------------------------------------------------------------------------------







   
Wells Fargo Bank, National Association
1248 O Street
Lincoln, Nebraska 68508
Attention:  Bill Weber
 
Sovereign Bank
601 Penn St.
10-6438-CM9
Reading, PA 19601
Attention:  Kevin Cornwall
 
JPMorgan Chase Bank, N.A.
227 W. Monroe Street, Fl. 28
Chicago, IL 60606
Attention:  John Runger
       
If to the Collateral Agent:
U.S. Bank National Association
233 South 13th Street
Lincoln, Nebraska 68508
Attention:  James M. Williams,
Vice President
       
If to the Company:
Cabela’s Incorporated
One Cabela Drive
Sidney, Nebraska  69160
Attention:  Ralph Castner, CFO & Vice
President
Telefacsimile:  (308) 254-6969
 
with a copy to:
 
Koley Jessen, P.C.
1125 South 103rd Street, Suite 800
Omaha, Nebraska 68124
Attention:  Michael M. Hupp
Telefacsimile: (402) 390-9005
 
Cabela’s Incorporated
One Cable Drive
Sidney, Nebraska 69160
Attention: Legal Department
Telefacsimile: (308) 254-8060





-26-

--------------------------------------------------------------------------------







 
If to the Additional Noteholders:
At an address provided by such Additional
Noteholder at the time of the execution of
a counterpart hereto.





 
                          Section 6.3.Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of each of the Senior Creditors
and their respective successors and assigns, whether so expressed or not, and,
in particular, shall inure to the benefit of and be enforceable by any future
holder or holders of any Obligations, and the term “Senior Creditor” shall mean
and include only the Persons referred to in the second sentence of Section 6.1
above.
 
                          Section 6.4.Successor Collateral Agent.  In the event
that a successor Collateral Agent is appointed hereunder, each of the Senior
Creditors and the Obligors hereby agree to use its best efforts and to take all
actions necessary and appropriate to provide for the collection of Obligations
by the successor Collateral Agent upon the delivery of a Notice of Actionable
Default.
 
                          Section 6.5.Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Nebraska.
 
                          Section 6.6.Counterparts. This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one Agreement, and any of the parties hereto may execute this
Agreement by signing any such counterpart.
 
                           Section 6.7.Sale of Interest.  No Senior Creditor
will sell, transfer or dispose of any interest in the Obligations unless such
purchaser or transferee shall agree, in writing, to be bound by the terms of
this Agreement.
 
                          Section 6.8.Additional Parties. Any Person which
becomes a 1995 Noteholder, a 2002 Noteholder, a 2006 Noteholder, a 2007
Noteholder or a party to the New Bank Agreement shall become a party to this
Agreement which shall be evidenced by such Person executing a counterpart
signature page of this Agreement whereby such holder shall then be a Secured
Creditor hereunder and shall have all the rights and benefits hereunder as a
Secured Creditor as if it had signed this Agreement on the date hereof.   It is
understood and agreed that any Person that purchases Additional Notes under the
2002 Note Agreements and/or the 2006/2007 Note Agreements and becomes a holder
(as defined in the 2002 Note Agreements and the 2006/2007 Note Agreements
respectively) thereunder after the date hereof shall become a Secured Creditor
hereunder by executing a counterpart signature page of this Agreement whereby
such holder shall then be a Secured Creditor hereunder and shall have all the
rights and benefits hereunder as a Secured Creditor as if it had signed this
Agreement on the date hereof.  Any such Person who executes a counterpart
signature page of this Agreement shall deliver a copy of such counterpart to the
Company who shall distribute a copy of such counterpart to all Secured Parties.
 
        Section 6.9.Termination.  In the event that (i) no Event of Default
exists and no event or circumstance which, with the passage of time or the
giving of notice would constitute an Event of Default (a “Default”) exists and
(ii) the Collateral Agent and each of the Senior Creditors


-27-

--------------------------------------------------------------------------------




 
receives written notice (the “Termination Notice”) from the Company certifying
in a manner reasonably satisfactory to the Collateral Agent and the Senior
Creditors that (a) the Company is the sole Obligor with respect to any and all
Obligations and that all other Obligors have been fully and properly released
from their respective Obligations (including, without limitation, any existing
Obligations in respect of fees, costs or other liabilities relative to the
Collateral Agent, the Senior Creditors or otherwise) and (b) no Default or Event
of Default then exists, this Agreement shall be deemed terminated in its
entirety on the first business day which is 10 days after the date of the
Termination Notice.
 
        Section 6.10.        Severability.  In case any one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.


-28-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
 

 
United of Omaha Life Insurance Company, as a 1995 Noteholder
   
By:
/s/ Curtis R. Caldwell
 
Name:
Curtis R. Caldwell
 
Title:
Vice President






 
Companion Life Insurance Company, as a 1995 Noteholder
   
By:
/s/ Curtis R. Caldwell
 
Name:
Curtis R. Caldwell
 
Title:
Authorized Signer

 



 
Mutual of Omaha Insurance Company, as a 1995 Noteholder
   
By:
/s/ Curtis R. Caldwell
 
Name:
Curtis R. Caldwell
 
Title:
Vice President

 




-29-

--------------------------------------------------------------------------------







 
Jackson National Life Insurance Company, as a 2002 Noteholder and as a 2006
Noteholder
   
By:
PPM America, Inc.,
as attorney in fact, on behalf of Jackson National Life Insurance Company
     
By:
/s/ Mark Staub
 
Name:
Mark Staub
 
Title:
Vice President








 
Jackson National Life Insurance Company of New York, as a 2002 Noteholder
   
By:
PPM America, Inc.,
as attorney in fact, on behalf of Jackson National Life Insurance Company of New
York
     
By:
/s/ Mark Staub
 
Name:
Mark Staub
 
Title:
Vice President






 
The Prudential Assurance Company Limited, as a 2002 Noteholder
   
By:
PPM America, Inc.,
as attorney in fact, on behalf of The Prudential Assurance Company Limited
     
By:
/s/ Mark Staub
 
Name:
Mark Staub
 
Title:
Vice President







-30-

--------------------------------------------------------------------------------







 
First SunAmerica Life Insurance Company
AIG SunAmerica Life Assurance Company F.K.A and D.B.A. Anchor National Life
Insurance Company, as 2002 Noteholders
   
By:
AIG Global Investment Corp., investment adviser
     
By:
/s/ Gerald F. Herman
 
Name:
Gerald F. Herman
 
Title:
Vice President









-31-

--------------------------------------------------------------------------------







 
Genworth Life Insurance Company, as a 2002 Noteholder
   
By:
/s/ Morian C. Mooers
 
Name:
Morian C. Mooers
 
Title:
Investment Officer








 
Genworth Life and Annuity Insurance Company, as a 2002 Noteholder
   
By:
/s/ Morian C. Mooers
 
Name:
Morian C. Mooers
 
Title:
Investment Officer







-32-

--------------------------------------------------------------------------------







 
Teachers Insurance and Annuity Association of America, as a 2002 Noteholder
   
By:
/s/ Brian Noelae
 
Name:
Brian Noelae
 
Title:
Director








 
TIAA-CREF Life Insurance Company, as a 2002 Noteholder
   
By:
Teachers Insurance and Annuity Association of America, as Investment Manager
     
By:
/s/ Brian Noelae
 
Name:
Brian Noelae
 
Title:
Director









-33-

--------------------------------------------------------------------------------







 
Nationwide Life Insurance Company
Nationwide Life and Annuity Insurance Company
Provident Mutual Life Insurance Company, as 2002 Noteholders
   
By:
/s/ Joseph P. Young
 
Name:
Joseph P. Young
 
Title:
Authorized Signatory









-34-

--------------------------------------------------------------------------------







 
Pacific Life Insurance Company, as a 2002 Noteholder
   
By:
/s/ Matthew Levane
 
Name:
Matthew Levane
 
Title:
Assistant Vice President




 
By:
/s/ Cathy Schwartz
 
Name:
Cathy Schwartz
 
Title:
Assistant Secretary







-35-

--------------------------------------------------------------------------------







 
Massachusetts Mutual Life Insurance Company, as a 2002 Noteholder
   
By:
Babson Capital Management LLC as Investment Adviser
     
By:
/s/ Elisabeth A. Perenick
 
Name:
Elisabeth A. Perenick
 
Title:
Managing Director






 
C.M. Life Insurance Company, as a 2002 Noteholder
   
By:
Babson Capital Management LLC as Investment Sub-Adviser
     
By:
/s/ Elisabeth A. Perenick
 
Name:
Elisabeth A. Perenick
 
Title:
Managing Director






 
MassMutual Asia Limited, as a 2002 Noteholder
   
By:
Babson Capital Management LLC as Investment Adviser
     
By:
/s/ Elisabeth A. Perenick
 
Name:
Elisabeth A. Perenick
 
Title:
Managing Director











-36-

--------------------------------------------------------------------------------







 
Principal Life Insurance Company, as a 2002 Noteholder and a 2006 Noteholder
   
By:
Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory
     
By:
/s/ Alan P. Kress
 
Name:
Alan P. Kress
 
Title:
Counsel
     
By:
/s/ Alan P. Kress
 
Name:
Alan P. Kress
 
Title:
Counsel







-37-

--------------------------------------------------------------------------------







 
Symetra Life Insurance Company, a Washington corporation, as a 2006 Noteholder
   
By:
Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory
     
By:
/s/ Colin Pennycooke
 
Name:
Colin Pennycooke
 
Title:
Counsel
     
By:
/s/ James C. Fifield
 
Name:
James C. Fifield
 
Title:
Assistant General Counsel











-38-

--------------------------------------------------------------------------------







 
Gibraltar Life Insurance Co., Ltd., as a 2006 Noteholder
   
By:
Prudential Investment Management (Japan), Inc., as Investment Manager
   
By:
Prudential Investment Management, Inc., as Sub-Adviser
     
By:
/s/ Julia B. Buthman
 
Name:
Julia B. Buthman
 
Title:
Vice President









-39-

--------------------------------------------------------------------------------







 
The Prudential Insurance Company of America, as a 2006 Noteholder
     
By:
/s/ Julia B. Buthman
 
Name:
Julia B. Buthman
 
Title:
Vice President













-40-

--------------------------------------------------------------------------------







 
MTL Insurance Company, as a 2006 Noteholder
   
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
   
By:
Prudential Private Placement Investors, L.P. (as its General Partner)
     
By:
/s/ Julia B. Buthman
 
Name:
Julia B. Buthman
 
Title:
Vice President











-41-

--------------------------------------------------------------------------------







 
Security Benefit Life Insurance Company, Inc., as a 2006 Noteholder
   
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
   
By:
Prudential Private Placement Investors, L.P. (as its General Partner)
     
By:
/s/ Julia B. Buthman
 
Name:
Julia B. Buthman
 
Title:
Vice President











-42-

--------------------------------------------------------------------------------







 
The Variable Annuity Life Insurance Company
AIG Annuity Insurance Company, as 2006 Noteholders
   
By:
AIG Global Investment Corp., investment adviser
   
By:
/s/ Gerald F. Herman
 
Name:
Gerald F. Herman
 
Title:
Vice President













-43-

--------------------------------------------------------------------------------







 
The Guardian Life Insurance Company of America, as a 2006 Noteholder
     
By:
/s/ Barry Scheinholtz
 
Name:
Barry Scheinholtz
 
Title:
Private Placements Manager









-44-

--------------------------------------------------------------------------------







 
Berkshire Life Insurance Company of America, as a 2006 Noteholder
     
By:
/s/ Barry Scheinholtz
 
Name:
Barry Scheinholtz
 
Title:
Private Placement Manager











-45-

--------------------------------------------------------------------------------







 
Transamerica Occidental Life Insurance Company, as a 2006 Noteholder
     
By:
s/ Debra R. Thompson
 
Name:
Debra R. Thompson
 
Title:
Vice President













-46-

--------------------------------------------------------------------------------







 
AmerUs Life Insurance Company, as a 2006 Noteholder
   
By:
AmerUs Capital Management Group, Inc., its authorized attorney-in-fact
   
By:
/s/ Roger D. Fors
 
Name:
Roger D. Fors
 
Title:
VP-Private Placement













-47-

--------------------------------------------------------------------------------







 
American Investors Life Insurance Company, as a 2006 Noteholder
   
By:
AmerUs Capital Management Group, Inc., its authorized attorney-in-fact
   
By:
/s/ Roger D. Fors
 
Name:
Roger D. Fors
 
Title:
VP-Private Placement













-48-

--------------------------------------------------------------------------------







 
Indianapolis Life Insurance Company, as a 2006 Noteholder
   
By:
AmerUs Capital Management Group, Inc., its authorized attorney-in-fact
   
By:
/s/ Roger D. Fors
 
Name:
Roger D. Fors
 
Title:
VP-Private Placement









-49-

--------------------------------------------------------------------------------







 
Genworth Life and Annuity Insurance Company, as a 2006 Noteholder
     
By:
/s/ Morian C. Mooers
 
Name:
Morian C. Mooers
 
Title:
Investment Officer













-50-

--------------------------------------------------------------------------------







 
Life Insurance Company of the Southwest, as a 2006 Noteholder
     
By:
/s/ R. Scott Higgins
 
Name:
R. Scott Higgins
 
Title:
Vice President Sentinel Asset Management





-51-

--------------------------------------------------------------------------------







 
Ameritas Life Insurance Corp. - Closed Block, as a 2006 Noteholder
   
By:
Ameritas Investment Advisors Inc., as Agent
   
By:
/s/ Andrew S. White
 
Name:
Andrew S. White
 
Title:
Vice President - Fixed Income Securities









-52-

--------------------------------------------------------------------------------







 
Ameritas Life Insurance Corp., as a 2006 Noteholder
   
By:
Ameritas Investment Advisors Inc., as Agent
   
By:
/s/ Andrew S. White
 
Name:
Andrew S. White
 
Title:
Vice President - Fixed Income Securities









-53-

--------------------------------------------------------------------------------







 
Acacia Life Insurance Company, as a 2006 Noteholder
   
By:
Ameritas Investment Advisors Inc. as Agent
   
By:
/s/ Andrew S. White
 
Name:
Andrew S. White
 
Title:
Vice President - Fixed Income Securities











-54-

--------------------------------------------------------------------------------







 
Equitrust Life Insurance Company, as a 2006 Noteholder
     
By:
/s/ Herman L. Riva
 
Name:
Herman L. Riva
 
Title:
Senior Portfolio Manager











-55-

--------------------------------------------------------------------------------







 
Assurity Life Insurance Company, as a 2006 Noteholder
     
By:
/s/ Victor Weber
 
Name:
Victor Weber
 
Title:
Senior Director - Investments











-56-

--------------------------------------------------------------------------------







 
Security Financial Life Insurance Co., as a 2006 Noteholder
     
By:
/s/ Victor Weber
 
Name:
Victor Weber
 
Title:
Senior Director - Investments







-57-

--------------------------------------------------------------------------------







 
Metropolitan Life Insurance Company, as a 2007 Noteholder
     
By:
/s/ Judith A. Gulotta
 
Name:
Judith A. Gulotta
 
Title:
Director






 
Metropolitan Tower Life Insurance Company, as a 2007 Noteholder
     
By:
/s/ Judith A. Gulotta
 
Name:
Judith A. Gulotta
 
Title:
Director













-58-

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION
     
By:
/s/ James M. Williams
 
Name:
James M. Williams
 
Title:
Vice President











-59-

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
     
By:
/s/ James M. Williams
 
Name:
James M. Williams
 
Title:
Vice President







-60-

--------------------------------------------------------------------------------







 
WACHOVIA BANK, NATIONAL ASSOCIATION
     
By:
/s/ Mark S. Supple
 
Name:
Mark S. Supple
 
Title:
Vice President











-61-

--------------------------------------------------------------------------------







 
LASALLE BANK NATIONAL ASSOCIATION
     
By:
/s/ Darren L. Lemkau
 
Name:
Darren L. Lemkau
 
Title:
Senior Vice President







-62-

--------------------------------------------------------------------------------







 
COMERICA BANK
     
By:
/s/ Timothy O’Rourke
 
Name:
Timothy O’Rourke
 
Title:
Vice President









-63-

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
By:
/s/ Rick Warren
 
Name:
Rick Warren
 
Title:
Vice President







-64-

--------------------------------------------------------------------------------







 
SOVEREIGN BANK
     
By:
/s/ Jeffrey N. Kruffman
 
Name:
Jeffrey N. Kruffman
 
Title:
Vice President









-65-

--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.
     
By:
/s/ Christine Herrick
 
Name:
Christine Herrick
 
Title:
Vice President









-66-

--------------------------------------------------------------------------------






 
Acknowledgment, Consent and Agreement
 
Each of Cabela’s Incorporated (the “Company”) and the Subsidiaries of the
Company consisting of (i) Cabela’s Catalog, Inc., (ii) Cabela’s Retail, Inc.,
(iii) Cabela’s Outdoor Adventures, Inc., (iv) Cabelas.com, Inc., (v) Cabela’s
Wholesale, Inc., (vi) Cabela’s Ventures, Inc., (vii) Wild Wings, LLC, (viii)
Cabela’s Lodging, LLC, (ix) Van Dyke Supply Company, Inc., (x) Cabela’s
Marketing and Brand Management, Inc., (xi) Cabela’s Retail LA, LLC, (xii)
Cabela’s Trophy Properties, LLC, (xiii) Original Creations, LLC, (xiv) Cabela’s
Retail TX, L.P., (xv) Cabela’s Retail GP, LLC, (xvi) Legacy Trading Company,
(xvii) CRLP, LLC and (xviii) Cabela’s Retail MO, LLC and (xix) Cabela’s Retail
IL, Inc. (such subsidiaries being “Co-Obligor Subsidiaries” and together with
the Company, the “Obligors”) hereby: (a) acknowledges receipt of the foregoing
Fourth Amended and Restated Intercreditor Agreement, (b) agrees to be bound by
each of the obligations applicable to it set forth in the Fourth Amended and
Restated Intercreditor Agreement (including but not limited to the obligations
under Section 6.8), (c) believes it is in its best interests to have the Senior
Creditors (as defined in the Fourth Amended and Restated Intercreditor
Agreement) enter into the Fourth Amended and Restated Intercreditor Agreement
and to cooperate among themselves regarding their respective financial
relationships with the Obligors, (d) consents to the free exchange of
information among the Senior Creditors regarding their respective financial
relationships with the Obligors, including any and all information obtained from
any of the Obligors, (e) waives any claim of confidentiality with respect to the
exchange of information among the Senior Creditors, and (f) acknowledges and
agrees that pursuant to the Fourth Amended and Restated Intercreditor Agreement
(i) the Senior Creditors have agreed as set forth therein to share amounts
recovered under any of the Secured Documents and (ii) the Obligations
(including, without limitation, any amounts paid by or recovered from any
Obligor in satisfaction thereof) of any Senior Creditor shall be deemed to be
outstanding, except to the extent such Senior Creditor has received a
distribution of amounts from the Collateral Agent for application on the
Obligations pursuant to Section 3.2 of the Fourth Amended and Restated
Intercreditor Agreement.





--------------------------------------------------------------------------------







 
Cabela’s Incorporated
Cabela’s Catalog, Inc.
Cabela’s Retail, Inc.
Cabela’s Outdoor Adventures, Inc.
Cabelas.com, Inc.
Cabela’s Wholesale, Inc.
Cabela’s Ventures, Inc.
Wild Wings, LLC
Cabela’s Lodging, LLC
Van Dyke Supply Company, Inc.
Cabela’s Marketing and Brand Management, Inc.
Cabela’s Retail LA, LLC
Original Creations, LLC
Cabela’s Retail GP, LLC
Legacy Trading Company
CRLP, LLC
Cabela’s Retail MO, LLC
Cabela’s Retail IL, Inc.
   
By:
/s/ Dennis Highby
 
Name:
Dennis Highby
 
Title:
President, CEO, or Manager
   
Cabela’s Trophy Properties, LLC
   
By:
/s/ Gregg Severinson
 
Name:
Gregg Severinson
 
Title:
Vice President and Manager
   
Cabela’s Retail TX, L.P.
   
By:
Cabela’s Retail GP, LLC
 
Its:
General Partner
   
By:
/s/ Dennis Highby
 
Name:
Dennis Highby
 
Title:
President

 
 
 
 
-2-

 
Back to Form 8-K [form8k.htm]